DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-10 are pending in this application (#16/575,839) filed on 09/19/2019 (September 19, 2019).

Priority
3.	Applicant claims Foreign Priority for this application (#16/575,839) under 35 U.S.C. § 119(a)-(d), based on China Patent application #CN201910848723.X, filed on 09/09/2019. Receipt is acknowledged and submitted papers have been placed of record in the file.

Information Disclosure Statement
4.	Applicant has not filed an Information Disclosure Statement (IDS) for this application. 

Oath/Declaration
5.	The Oath/Declaration, filed on 09/19/2019, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.
Drawings
6.	The Drawings, filed on 09/19/2019, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.

Claim Objections
7. 	Claims 1 and 9 are objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:   

Claim 1, lines 11, 15, 19, 22, and 26:
Each of the lines 11, 15, 19, 22, and 26 of Claim 1, contains a semicolon (;).  According to MPEP, semicolons are to be used to end limitations and each new limitation has to start on a new line.  As such, Claim 1 is objected to as it needs to be properly formatted by starting a new limitation after each semicolon on a new line.

Claim 1, line 10, recites:
“…integer; and”

It may be corrected as follows: 
“…integer; [[and]]”

Examiner’s Note: According to MPEP, the term “and” should be used following the semicolon (;) that ends the limitation just before the last limitation of a Claim. 

Claim 9, in lines 3 and 4, recites:
“… thereof;
and when …”

It may be corrected as follows: 
“… thereof;
and 
when …”

Examiner’s Note: According to MPEP, semicolons are to be used to end limitations and each new limitation has to start on a new line.  And the term “and” should be used following the semicolon (;) that ends the limitation just before the last limitation of a Claim.

Appropriate corrections are required.










Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Independent Claim 1:
Claim 1, in line 2, recites “TAP”, without first defining what the term "TAP" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0020]) recites “test access port (TAP)” implying the term TAP as an acronym or abbreviation for “test access port”.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.   

Claim 1, in line 4, recites “JTAG”, without first defining what the term "JTAG" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0003]) recites “Joint Test Action Group (JTAG)” 

Claim 1, in line 23, recites “IAP”, without first defining what the term "IAP" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0003]) recites “In Application Programming (IAP)” implying the term IAP as an acronym or abbreviation for “In Application Programming”.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.  

Claim 1, in line 26, recites “ROM”, without first defining what the term “ROM" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0008]) recites “ROM” but does not define what “ROM” stands for.    

As such, Claim 1 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  

Dependent Claims 2-5: 
 Claims 2-5, which depend on claim 1, inherit the deficiencies of the parent claim and have not resolved the deficiencies on their own either.  
As such, Claim 2-5 are also rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  



Independent Claim 6:
Claim 6, in line 3, recites “TAP”, without first defining what the term "TAP" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0020]) recites “test access port (TAP)” implying the term TAP as an acronym or abbreviation for “test access port”.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.   

Claim 6, in line 5, recites “JTAG”, without first defining what the term "JTAG" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0003]) recites “Joint Test Action Group (JTAG)” implying the term JTAG as an acronym or abbreviation for “Joint Test Action Group”.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.  

Claim 6, in line 26, recites “IAP”, without first defining what the term "IAP" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0003]) recites “In Application Programming (IAP)” implying the term IAP as an acronym or abbreviation for “In Application Programming”.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.  

Claim 6, in line 29, recites “ROM”, without first defining what the term “ROM" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0008]) recites “ROM” but does not define what “ROM” stands for.    

Claim 6 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  

Dependent Claims 7-10: 
 Claims 7-10, which depend on claim 6, inherit the deficiencies of the parent claim and have not resolved the deficiencies on their own either.  
As such, Claim 7-10 are also rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite. 

Claim 9:
Claim 9, in line 7, recites “RAM”, without first defining what the term "RAM" stands for, that renders the claimed invention indefinite.  Specification (e.g. par [0032]) recites “random access memory (RAM)” implying the term RAM as an acronym or abbreviation for “random access memory”.  However, Examiner is not allowed to import probable features or definitions from the Specification into the claims.   
 As such, Claim 9 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  

Examiner’s Note:  For the sole purpose of this examination, Examiner interprets: 
the term “TAP” recited in the Claims to mean “test access port (TAP)”, 
the term “JTAG” recited in the Claims to mean “Joint Test Action Group (JTAG)”, 
the term “IAP” recited in the Claims to mean “In Application Programming (IAP)”, 


Also for the sole purpose of this examination, Examiner interprets the term “ROM” recited in independent Claims 1 and 6 to mean “Read Only Memory (ROM)”, based on general usage of the term in computer technology.   

Allowable Subject Matter
9.	The subject matter of Claim 6 which recites (in part): 
“verifying whether a load file is valid and whether a JTAG link of each printed circuit board is available by the host computer;
when verifying that the load file is valid and the JTAG link of each printed circuit board is available by the host computer, collecting information of a firmware version of each chip to be loaded through the controllable physical connections by the host computer, and comparing the firmware version of each chip to be loaded with a firmware version to be loaded respectively by the host computer;
when determining that the firmware version to be loaded is higher than the firmware version of at least one the chip to be loaded by the host computer, sending a loading flag to the at least one the chip to be loaded by the host computer, so that the at least one the chip to be loaded entering a loading mode;
 host computer, so that the controllable physical connections being used as the loading buses and having the same data flow direction to wait to receive the load file;
sending the load file and an LAP command to the at least one the chip to be loaded by the host computer, so that the at least one the chip to be loaded executing a loading program according to a frame period and a frame count to completely receive the load file, and executing the LAP command to program the ROM it has; and 
when finishing executing the loading program by the at least one the chip to be loaded, the at least one the chip to be loaded jumping out of the loading mode, and the host computer restoring the definitions of the controllable physical connections between the at least one the chip to be loaded and the master controller chip connected thereto,” as understood in light of the Specification is neither disclosed nor rendered obvious by the available prior art.  
These features together with other limitations of independent Claim 6 are novel and non-obvious over the prior art of record.   As such, independent Claim 6 is considered to have allowable subject matter. 
Independent Claim 1, which recites basically similar features as Claim 6, is also considered to have allowable subject matter. 
Claims 2-5 (which depend on independent Claim 1) and Claims 7-10 (which depend on independent Claim 6), being definite, enabled by the 
However, as previously noted in this office action, Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite, but would be allowable if amended to resolve the 112(b) rejections, as well as the Claim objections noted earlier in this office action.


Conclusion
10.	Claims 1-10 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					February 13, 2021
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191